Marshall, J.
(dissenting) : I dissent from the opinion written by Mr. Justice Porter and concurred in by the majority of the court. In my judgment, the parties were entitled to a jury as a matter of right under Gordon v. Munn, 83 Kan. 242, and kindred cases. The plaintiffs claimed to own one-half of the real property; the defendants claimed to own all of it. The controversy revolves around the ownership of the property. Before any accounting for rents and profits can be had, and before any trust can be imposed, the ownership of the property must be determined. That makes this a jury case under the rule that has been recently declared by this court.
Johnston, C. J., concurs in this dissent.